DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 16, 23, 28, 29, 31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0254548 to Meadows in view of US Pub. No. 2005/0026527 to Schmidt, USPN 6,357,504 to Patel and “Bulk and physical properties of needle-punched nonwoven fabrics” to Midha.
Regarding claims 13, 16, 23, 28, 29, 31, and 35, Meadows teaches a relatively thick, lightweight, nonwoven insulating mat, comprising relatively thin, relatively dense first and second outer layers of a needlepunched batt of glass fibers, and a relatively thicker, relatively less dense intermediate batt of glass fibers is fed between the outer layers, wherein the first layer, the intermediate batt and second layer are needlepunched together to form a multi-layer mat (Meadows, Abstract).  Meadows does not teach the inclusion or necessary inclusion of a binder as binders are undesirable, nor the inclusion of any inert inadhesive components (see for example Id., Abstract, paragraph 0004, Examples 1-4, claims 9-16).  Meadows teaches that the fibers used in exemplary embodiments are chopped into staples having lengths of about 3 inches long, or between about 2 inches and 5 inches, and that the fibers are between 5 microns and 13 microns in diameter (Id., paragraph 0020).  Meadows teaches that the insulating mat may be used as water heater insulation (Id., paragraph 0025), which would appear to be within the scope of a thermal or heated appliance.
Regarding the claimed first and second densities, Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches (Meadows, paragraph 0025).  Meadows teaches that the middle layer is no more than 65 percent the density of each outer layer (Id., claim 2).  Meadows teaches exemplary outer layers having a density of about 6 pounds per cubic foot (Id., Examples 1-4).  Meadows teaches that the outer layers are more dense and provide the integrity and strength of the overall construction and good surface quality, whereas the intermediate layer is less dense and substantially provides the overall thickness (Id., paragraph 0007).  Meadows suggests that insulation and thermal barriers also comprise acoustical insulating properties (Id., paragraph 0003).
Schmidt teaches an acoustic insulation material containing a first layer formed from a nonwoven web having a density of at least 50 kg/m3 wherein the nonwoven web is formed from thermoplastic fibers having an average fiber diameter of less than about 7 microns and a second layer of a high loft material, wherein examples of the high loft material include fiberglass and high loft nonwoven webs (Schmidt, Abstract). Schmidt teaches that the thermoplastic fibers of the first layer may be prepared from glass materials (Id., paragraph 0038).  Schmidt teaches that the density of the first layer is preferably between about 58 kg/m3 to about 100 kg/m3 (Id., paragraph 0035). Schmidt teaches that the high loft layer has a density most preferably less than about 20 kg/m3, and a practical lower limit of generally about 1.0 kg/m3 (Id., paragraph 0057).  Schmidt teaches that the first layer is responsible for the relatively high pressure drop and low permeability, which are believed to be at least partially responsible for the sound attenuating properties of the material (Id., paragraph 0033). Schmidt teaches that the high loft material provides bulk to the first layer and provides some sound attenuating properties (Id., paragraph 0031).  
Additionally, Patel teaches an insulation product including an elongated batt of fibrous insulation material (Patel, Abstract).  Patel teaches that the fibrous insulation material is preferably fibrous glass having a density within the range from about 0.3 to about 15.0 pounds per cubic foot, wherein the glass fibers can be binderless (Id., column 6 line 53 to column 7 line 10).  Patel teaches that a density of from about 0.3 to about 1.0 pounds per cubic foot is preferable for light density insulation (Id., column 11 lines 3-18). 
Meadows establishes needlepunched batts of glass fibers having different densities, for use in insulation, wherein batts having a lower density, such as less than about 5 pounds per cubic foot, are used in thermal or acoustical insulating mats.  Note that although Meadows teaches exemplary densities, Meadows does not limit the scope of the invention to only those densities, so long as the middle layer is no more than 65 percent the density of each outer layer.  Schmidt establishes that insulation materials, such as acoustic insulation material, comprising first and second glass fiber layers with differing densities, were known in the art as providing advantageous properties based on the densities.  Additionally, Patel establishes that binderless fibrous glass insulation materials were known in the art as encompassing densities within the claimed ranges.  
It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of Meadows, and adjusting and varying the densities of the outer and intermediate layers, such as within the claimed ranges, as taught by Schmidt, motivated by the desire of forming a conventional nonwoven insulating mat having the desired properties, such as integrity and strength, and thickness and insulating properties, such as both thermal and acoustic insulating properties, predictably suitable for the intended application, as established by Patel.  Note that the product relied upon in the rejection does not require additional materials, and therefore, the layered product of the prior art combination is within the scope of the claimed pack.
Regarding the claimed differences in tensile strength, Meadows teaches that the first and second layers are more dense since the fibers are needle punched with a large number of needles per square inch and deeper penetration depth, whereas the intermediate layer is less dense since the needle punching step is performed with a much lower number of punches per square inch and much less penetration depth (Meadows, paragraph 0007).  Although the prior art does not appear to associate density and tensile strength, Midha teaches bulk and physical properties of needle-punched nonwoven fabrics, wherein increase in needle density and penetration improves the fibre consolidation (Midha, Abstract).  Midha teaches that the choice of web weight is determined by thickness strength and resilience required for different applications (Id., pages 221-222).  Midha teaches that with an increase in basis weight, the tenacity initially increases, which is attributed to the fact that the tenacity of nonwoven fabric increases with the interlocking of fibres at a constant needling density and depth of needle penetration, and thereafter, the tenacity is reduced with increased web weight at constant needling parameters due to non-interlocking of fibers (Id.).  Midha teaches that in general, fabric density increases with the increase in fabric weight per unit area (Id.). Midha teaches that more highly needled fabric shows more coherence and strength, as the modulus tenacity and breaking extension increase with the increase in amount of needling (Id., page 227).  Midha teaches that in general, the denser nonwoven fabric made from same raw material and web weight possesses higher strength and elongation, and that greater consolidation is achieved through higher needling density and needle penetration (Id.).  However, Midha teaches that there is a limit beyond which properties of the fabric deteriorate with the increase in above machine variables (Id).  
Meadows establishes that the more dense layers are needlepunched with a large number of needles per square inch and deeper penetration depth, whereas the less dense layer is needlepunched at a lower number of punches per square inch and less penetration depth.  Midha establishes that increased interlocking of fibers based on needling density and needle penetration depth predictably increase the tenacity, wherein more highly needled fabrics show more coherence and strength.  Additionally, Midha establishes that denser nonwoven fabrics possess higher strength, as greater consolidation is achieved through higher needling density and needle penetration, which are parameters similarly established in Meadows.
Therefore, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, wherein the higher density layer comprises a higher tensile strength in comparison to the lower density layer, as taught by Midha, motivated by the desire of forming a conventional nonwoven insulating mat comprising properties known in the art to predictably result from the structure set forth in the prior art.
Regarding the claimed thickness of each of the first and the at least one additional web (as recited in claims 13 and 23) and the pack of glass fibers (as recited in claims 13, 23 and 28), Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches (Meadows, paragraph 0025).  Meadows teaches that after needlepunching, at least one of the layers comprises a thickness between the claimed range of 0.1 and 0.5 inches (Id., Examples 1 and 2), and that the layered mat comprises a final thickness between 0.75 and 2.0 inches (Id.).  Meadows does not appear to teach the specifically claimed thickness of the at least one additional web.  Although Meadows does not teach thickness ranges for the layers, Meadows teaches an exemplary thickness of another layer being approximately 0.75 inches thick (Id., Example 1).  Since Meadows already establishes that the thickness of each layer may vary, and since the thickness disclosed by Meadows are close to the claimed range, one skilled in the art would have expected them to have the same properties, or predictably similar properties.
Therefore, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, wherein the lower density layer comprises a thickness, such as within the claimed range, as suggested by Meadows, motivated by the desire of forming a conventional nonwoven insulating mat comprising properties known in the art to predictably result from the structure set forth in the prior art, based on the desired thickness for the intended application.
The prior art combination does not appear to teach the specifically claimed tensile strength.  However, the prior art combination teaches a substantially similar structure and composition as the claimed invention.  Additionally, Meadows establishes that the puncture density creates denser layers, thus enhancing the integrity and tensile strength of the layers (Meadows, paragraph 0023).  Additionally, Midha teaches that with an increase in basis weight, the tenacity initially increases, which is attributed to the fact that the tenacity of nonwoven fabric increases with the interlocking of fibres at a constant needling density and depth of needle penetration, and thereafter, the tenacity is reduced with increased web weight at constant needling parameters due to non-interlocking of fibers (Midha, pages 221-222).  Midha teaches that in general, fabric density increases with the increase in fabric weight per unit area (Id.). Midha teaches that more highly needled fabric shows more coherence and strength, as the modulus tenacity and breaking extension increase with the increase in amount of needling (Id., page 227).  
Since the prior art combination establishes that the puncture density enhances the strength of the layers, it would have been within the level of ordinary skill to determine a suitable puncture density to predictably increase the strength of the end product as desired.  Therefore, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, and adjusting and varying the tensile strength, such as within the claimed range, by adjusting and varying the puncture density, as suggested by the prior art combination, motivated by the desire of forming a conventional nonwoven insulating mat having the desired strength suitable for the intended application.
Regarding claims 29 and 31, Meadows teaches that the fibers are between 5 microns and 13 microns in diameter.  Although the prior art combination does not appear to teach the specifically claimed diameter range, a prima facie obviousness exists when the claimed range and the prior art do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Additionally, it is reasonable for one of ordinary skill in the art to expect that longer and finer fibers in the web leads to greater fabric strength, provided the fiber breakage is controlled.  It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, and adjusting and varying the fiber diameter, such as within the claimed range, as one of ordinary skill would expect that the fiber diameter range would lead to the same or similar properties, suitable for the intended application.

Claims 13, 16, 23, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows in view of Schmidt, Patel, Midha and USPN 6,854,166 to Mohammadi.
Regarding claims 13, 16, 23, 29, and 31, the teachings of the prior art combination set forth above are incorporated here.  Regarding the claimed thicknesses of each of the layers, as set forth above, Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches (Meadows, paragraph 0025), and varying the thicknesses of each of layers would appear to be within the ordinary skill in the art.
Alternatively, Mohammadi teaches insulative fabrics including a plurality of web layers, each of the web layers comprising monostaple fibers having a length between about 0.5 and 2 inches, the plurality of web layers positioned in overlying relationship and interconnected to each other through needlepunching (Mohammadi, Abstract), such that the needles do not penetrate completely through the layer but instead to a depth within about one or two millimeters of the underlying surface (Id., column 5 lines 1-9).  Mohammadi teaches that the fibers are formed into a web layer which is typically about 0.5 cm in thickness (Id., column 4 lines 20-33), such that the finished non-woven fabric is typically between 0.25 and 2 inches and includes between about 4 and 10 web layers (Id., column 5 lines 10-13).  Mohammadi teaches that the individual web layers are each 0.5 cm in thickness (Id., Example 1).  Mohammadi teaches that the composition is used for thermal insulation including use in ovens (Id., column 5 lines 40-50).  Mohammadi teaches that the insulative non-woven fabric can provide a relatively flexible, light, low thickness, low cost material with low thermal conductivity (Id., column 2 lines 13-24).  
It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, wherein the insulation comprises a plurality of layers having a similar initial or needlepunched thickness, such as within the claimed ranges, as taught by Mohammadi, motivated by the desire of forming conventional insulation comprising layers with thicknesses known in the art as being predictably suitable for needlepunched insulating fabrics.

Response to Arguments
Applicants’ arguments filed June 30, 2022, have been fully considered but they are not persuasive.  Applicants argue that the outer layer of Meadows is significantly higher than the uppermost limit of the high density layer.  Additionally, Applicants argue that a reference may lead away from a claimed feature, and that the Office must consider the entirety of a reference and contemplate the total disclosure with respect to how the authors achieve their goals, as Meadows clearly requires an outer layer having a density of about 6 pounds per cubic foot.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  The disclosure of Meadows teaches a density of about 6 pounds per cubic foot in the Examples.  However, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  
Applicants’ interpretation is contrary to the express teachings of Meadows, which establishes that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches, wherein a middle layer is no more than 65 percent the density of each outer layer.  Such an interpretation does not establish a necessity for the outer layer of Meadows to be limited to only a density of about 6 pounds per square foot.   Therefore, it would not appear to be reasonable to one of ordinary skill to consider the disclosure of Meadows to be solely limited to an outer layer having a density of about 6 pounds per cubic foot in order to satisfy the invention of Meadows.  Additionally, based on the totality of the teachings of the prior art combination, the density disclosure in Meadows in the Examples would not appear to either lead or teach away from a density which is not solely about 5 pounds per cubic foot.  Such a specific limitation, if required by the teachings of Meadows as contemplated by Applicants, does not appear to be established by Meadows as either being necessary or critical to the invention of Meadows, such that one of ordinary skill could not contemplate a density varying from the specific density recited in the Examples.
Applicants argue that no facts from the record are presented to support the position that the proposed modifications would be expected to improve those properties of Meadows.  Examiner respectfully disagrees.  The proposed modification is to vary the densities of the layers within the claimed ranges.  As set forth in the Rejection, Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches, wherein middle layer is no more than 65 percent the density of each outer layer.  Meadows teaches that the outer layers are more dense and provide the integrity and strength of the overall construction and good surface quality, whereas the intermediate layer is less dense and substantially provides the overall thickness. Meadows suggests that insulation and thermal barriers also comprise acoustical insulating properties.  Schmidt establishes that insulation materials, such as acoustic insulation material, comprising first and second glass fiber layers with differing densities, were known in the art as providing advantageous properties based on the densities.  Additionally, Patel establishes that binderless fibrous glass insulation materials were known in the art as encompassing densities within the claimed ranges.  Therefore, it would have been obvious to one of ordinary skill to adjust and vary the densities of the outer and intermediate layers, such as within the claimed ranges, such that the nonwoven insulating mat has the desired properties, such as integrity and strength, and thickness and insulating properties, such as both thermal and acoustic insulating properties, predictably suitable for the intended application, as established by Patel.  
Although Applicants argue that the motivation is at best redundant, the prior art establishes that the claimed densities were known and obvious to one of ordinary skill in the insulating art.  The outer layers of Meadows being more dense provide the integrity and strength of the overall construction and surface quality when used in insulating mats.  The specific density values of the layers are set forth by Schmidt and Patel, which further establish that in similar insulating materials for similar uses where the layers differ in densities, the claimed density values were known in the art to be predictably suitable for use in insulating structures.
Note that if the specific densities claimed actually yield unexpected thermal insulative properties and strength-to-weight ratios, Applicants have not established or claimed such properties.  Therefore, one of ordinary skill motivated to form the claimed invention would not be required to contemplate specific thermal insulative values or strength-to-weight ratios in order to form the claimed invention.  
Applicants argue that the resulting packs provide unexpected thermal insulative properties while also demonstrating surprising strength-to-weight ratios when no binder is present, as those of ordinary skill generally recognize that binders deliver strength and integrity, and removal of the binder would be expected to reduce the uniformity and strength of the pack.  Note that Applicants’ specification teaches various embodiments including a binder and removing the binder.  Additionally, Meadows and various other prior art cited in the current and previous rejections has previously established the objective of a binder, including the desire to remove binders while providing integrity and strength, such as by needlepunching (see Meadows at paragraphs 0004-0010).  
Applicants argue that Meadows is directed to fiberglass mats rather than appliance insulation, and that the Office has yet to provide a reason why an ordinary artisan would seek to modify Meadows to reduce its thickness.  Additionally, Applicants argue that the intermediate layers of Meadows alone make the lower end of the thickness range impossible to achieve, and that a layered mat comprising a final thickness between 0.75 inches and 2.0 inches ignores the full context of Meadows which clearly achieves this total thickness with a web layer that is at least 50% thicker.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Regarding the use as appliance insulation, Meadows teaches that the insulating mat may be used as water heater insulation, which would appear to be within the scope of a thermal or heated appliance, as Applicants’ specification at paragraph 0180 recites heated appliances, “such as oven, ranges, and water heaters.”  Applicants do not appear to disagree.
Regarding the claimed thicknesses, Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches.  Since Meadows already establishes that the thickness of each layer may vary, and since the thickness disclosed by Meadows are close to the claimed range, one skilled in the art would have expected them to have the same properties, or predictably similar properties. Note that Meadows does not teach or define any specific thicknesses that are necessarily required by the claimed invention.  
Regarding hindsight bias, the basis of Applicants’ argument is that one of ordinary skill would not possibly contemplate a structure with density values within the claimed ranges.  However, as set forth previously, Meadows teaches a similar layered web with the concept that the layers are needlepunched and comprise different densities, wherein the prior art combination establishes that the claimed densities were known in the insulation art to be predictably suitable for layered webs used in insulation.  The Rejection acknowledges that the thicknesses disclosed by Meadows are not necessarily within the claimed ranges, but contemplates that one of ordinary skill understands Meadows varying the thicknesses, as the claimed thicknesses are close enough to those disclosed by Meadows that one of ordinary skill would understand the final product to comprise the same or predictably similar properties.  Note that Applicants’ specification establishes that Applicants’ invention is accomplished with thicknesses outside the claimed range, such as set forth in Applicants’ amendments of December 9, 2014, at claims 13 and 30.  Absent evidence of unexpected results, varying the thicknesses would have been obvious to one of ordinary skill.
Applicants argue that the Office has not met the burden of establishing why an ordinary artisan would have sought modify or combine Meadows with a reasonable expectation of success, as Meadows expressly defines the thicknesses of the layers.  Examiner respectfully disagrees.  Meadows does not appear to expressly define the layers, as Meadows establishes that the thickness of each layer may vary, and reliance on only the Examples does not establish the full scope of the teachings of Meadows.  
Applicants argue that the Office disregards the specific purposes of Meadows and Mohammadi, and how they are designed for specific purposes.  Examiner respectfully disagrees.  The purposes of the prior art appear to overlap, as Mohammadi similarly teaches multilayered needlepunched fabrics for use in insulation.  Therefore, Meadows and Mohammadi are directed to similar purposes.
Applicants reiterate that the Office has not properly addressed the remarks regarding Schmidt.  Examiner respectfully disagrees.  Examiner previously addressed Applicants’ arguments in the previous Office Action and that response is incorporated herein.
Applicants reiterate that Patel is an improper reference against the claims, as the Office is clearly ignoring that Patel has a bonding layer, and that the Office bears the burden of explaining why an ordinary artisan would ignore or exclude portions of a reference.  Examiner respectfully disagrees.  As set forth above, Patel is relied on to establish that binderless fibrous glass insulation materials were known in the art as encompassing densities within the claimed ranges.  Note that as set forth at column 6 line 53 to column 7 line 10, Patel expressly establishes that the glass fibers can be binderless.  Additionally, as set forth previously, the density of the fiberglass batt is not dependent on the presence of a bonding layer.  Applicants have not established to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786